DETAILED ACTION
Claims 20-32, 40-44, & 46-50 are pending. Claims 20, 46, & 47 have been amended, claim 45 has been canceled, and claims 48-50 are newly added claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-27, 43, & 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Luce (Luce, F., Delignified Impregnated Wood, Mech. Eng. 66: 654-655, 10/1944; hereafter Luce) in view of Allen (US Patent 3,968,276; hereafter ‘276).
Claim 20: Luce is directed towards a method for generating a composite material (title), comprising:
providing a lignocellulosic material (col. 1, ¶ 2 – col. 2, ¶ 1, pg 654); and
removing at least some but less than all lignin from said lignocellulosic material to yield a delignified structure (col. 2, ¶ 3, pg 654).
Luce further teaches impregnation the delignified structure with water-soluble phenolic resin (col. 1, ¶ 2, pg 655) and further diffusion and curing of the phenolic resin with at least one fluid at a pressure greater than atmospheric pressure but not a supercritical condition (following impregnation, the impregnated structure is treated at i.e. at a pressure greater than 1 atm but not supercritical conditions as evidenced by applicant’s Specification which states that water is not supercritical until above 374.3ºC and 221 bar; see col. 1, ¶s 5-6 – col. 2, ¶ 1, pg 655, Luce and lines 18-24, pg 25, Specification).
Luce does not explicitly teach “said composite material is equal in size or is smaller in size relative to said lignocellulosic material provided in (a)”.
However, Luce does teach that the impregnated structure is swelled above the volume of the original wood and “under proper controls, polymerization of the resin may be accomplished to some degree before the wood has a chance to shrink from loss of solvent and thus be set in a swollen low-density condition” (col. 2, ¶2, pg 655).
Thus, Luce teaches that though the wood is swelled above the volume or the original wood while impregnating it is optional if the impregnated wood is set in the swollen state and thus it is implied that the wood can be set in the original non-swelled state and thus Luce teaches that the wood composite can be equal in size relative to the non-impregnated wood as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to set the wood in a non-swelled state such that the wood composite is equal in size relative to the non-impregnated wood because Luce teaches that the alternative is an option and it is obvious to perform the process to obtain the desired result and changes in size and shape are prima facie obvious. See MPEP §2144.04(IV)(A) & (B).
Alternatively, Luce is directed towards veneer material.
The Examiner takes Official Notice that it is well known in the art to further process veneer and cut the veneer to a desired size before installing it.

Luce does not explicitly teach processing said delignified structure of (b) to yield said composition material wherein said composition material has a maximum stress at breaking and a bending deflection greater than said lignocellulosic material as determined by a bending measurement.
Luce teaches the claimed invention but fails to explicitly teach the claimed properties of (i) or (ii). Since Luce and the instant application teach the same process on the same materials and final impregnation with the same materials; it is reasonable to presume the impregnated, delignified wood of Luce will have the same properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Luce product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Luce does not teach that the impregnation processing step comprises removing oxygen from said delignified structure (i) by using vaccum or (ii) by providing nitrogen gas or argon gas.
However, ‘276, which is directed towards a process for preservation of wood (title) which comprises impregnating wood with a phenolic resin (title) disclose that impregnation can be performed by vacuum impregnation including the steps of loading 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the vacuum impregnation of ‘276 into the process of Luce such that the phenolic resin is impregnated by the vacuum impregnation process of ‘276 and the process applies a vacuum to the delignified structure prior to immersion (i.e. removes oxygen from the delignified structure by vacuum) because the process of ‘276 is an art recognized method of impregnating wood substrates with phenolic resin and thus would have predictably been suitable for impregnating the substrate of Luce.
Claim 21: Luce that the composite can be either high densification (col. 1, ¶ 6, pg 655) or low density which doesn’t increase the density of the original material (col. 2, ¶ 2, pg 655) and the density of the composite is dependent on the concentration resin in the composite (col. 2, ¶ 1, 655).
Luce does not teach that the composite material has at least 5% greater density than said lignocellulosic material.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
Claims 22-26: Luce teaches that the lignocellulosic material is a 1/32 in. birch veneer (i.e. a structure with 3 dimensions with an infinite number of planes that can be drawn through it; col. 1, ¶ 3, pg 655).
Luce teaches the claimed invention but fails to explicitly teach the claimed properties of translucent. Since Luce and the instant application teach the same process on the same materials and final impregnation with the same materials; it is reasonable to presume the impregnated, delignified wood of Luce will have the same properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Luce product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 27: Luce teaches that the lignocellulosic material is a 1/32 in. birch veneer (i.e. a trimming member; col. 1, ¶ 3, pg 655 and pg 9, line 28 – pg 10, line 4, Specification).
Claim 43: Luce is silent regarding the degree of delignification and thus the presence of residual lignin.

Thus, the degree of delignification is a result-effective variable based on the results desired and it is obvious to optimize the degree of delignification to obtain the desired result.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 48: Luce teaches the claimed invention but fails to explicitly teach the composite material is more structured than the lignocellulosic material provided in (a) as measured by a SEM measurement. Since the same process and material is used; it is reasonable to presume the the composite material is more structured than the lignocellulosic material provided in (a) as measured by a SEM measurement. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 49: Luce teaches that water may be taken up by the impregnated wood (col. 2, ¶3, pg 655).
I.e. Luce teaches that the impregnated wood (i.e. delignified wood) alternatively does not take up water and thus has water content of 0%.
Claim 50: Luce is directed towards veneer material.
The Examiner takes Official Notice that it is well known in the art to further process veneer and cut the veneer to a desired size before installing it.
It would have been obvious to one of ordinary skill in the art at the time of filing to further process the veneer and cut it to a smaller size because it is well known in the art to cut the veneer to a smaller size when using the veneer.
Claims 40-42 is rejected under 35 U.S.C. 103 as being unpatentable over Luce and ‘276 as applied to above, and further in view of Antrim et al. (US Patent 4,239,906; hereafter ‘906).
Claim 40: Luce teaches performing a wash after the delignification step but does not teach contacting the lignocellulosic material with an organic fluid to yield the delignified structure.
However, ‘906, which is also directed towards delignification (title & col. 11, lines 20-67) discloses that ethanol can be used for washing the delignified cellulose material after delignification (col. 11, lines 50-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to use ethanol to wash the delignified cellulose material after the delignification process because as taught by ‘906 it is recognized in the art to perform an ethanol wash to yield the delignified structure.
Claim 41: The delignified structure is impregnated (col. 1, ¶ 2, pg 655).
Claim 42: The combination teaches the claimed invention but fails to explicitly teach that the filled structure comprises a 3D network of filling compound in a network of cellulose and lignin. Since both the instant application and the prior art perform a 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Allowable Subject Matter
Claims 28-32, 44, & 46-47 are allowed.
Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. 
In regards to applicant’s position that Luce teaches that the impregnated wood will be set in a swollen condition and thus teaches that the impregnated wood is greater in size relative to the provided lignocellulosic material; the Office does not find this argument convincing because as discussed above, Luce discloses “[u]nder proper controls, polymerization of the resin may be accomplished to some degree before the wood has a chance to shrink from loss of solvent, and thus will be "set" in a swollen low-density condition” which implies that setting in a swollen state is an optional result and thus teaches that the wood can be set in a non-swollen state and thus be equal in size to the non-delignified wood and alternatively, as discussed above, it is recognized in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/           Primary Examiner, Art Unit 1712